Title: To Thomas Jefferson from Achilles Snead, 20 April 1825
From: Snead, Achilles
To: Jefferson, Thomas


Sir.
Ky. Frankfort
April 20th 1825
The appology I have to offer you for thus obtruding myself into your notice, is that your writings and opinions as well as your private worth command in this Country the highest respect; and have been used to answer the purposes of men among us, entirely different, as I believe from any thing anticipated by you. One of the purposes alluded to is, the destruction of the independancy of our Judiciary, by rendering that department of our government subserveant to the will of a bare majority of our Legislature, and establishing legislative supremacy.It would be more than idleness in me to say that the author of “the declaration of independence” and the “notes on the State of Virginia” could have anticipate such consequences flowing from any thing he had said or written. And it may be equally strange to you to hear such results having been justified by a dextrious use of your writings and opinions; and especially your letter to William T. Barry, which he caused to be published.The public mind having been harrowed up by false and irrelating publication, done with a view of  down the Judges of the Count of Appeals; elected at the last  election members to the Legislature who were inimical to the Judges of that Court ; and an attempt was made at the last meeting of the Legislature to remove by address the Judges from office. Instead of ⅔ of the members concuring in the address; but little more than a bare majority voted for it, consequently the address failed. No pretext if corruption or criminality could be sustained against the moral conduct of the Judges & an attempt to impeach them was not even made.Irritated by disappointment, and prompted by interest, ambition and splean this bare majority then passed the law, a Copy of which I now herewith send you marked A. To this law the minority of the Legislature entered their protest and the Judges of the Court of Appeals likewise; copies of which marked B. & C. I also send you. And the better to enable you to form a correct estimate of the causes of offence given by the Judges, as well as of their talents and those of their inemies and of their motives I will also send you Copies of sundry Resolutions and of the Judges’ response thereto—These documents with the original and amendatory constitution of Kentucky (which you have) I presume, will enable you to form a correct opinion as to the question, which now so warmly adgitates the public mind. And your view and opinion if permitted to be given to the people would have their appropriate weight & not only  put to silence the discord and confusion which prevails among us, but may save the effusion of blood on both sides. Yes, sir it may not only do this; but may put to rest a principle unless if niped in its bud,  the whole Union may feel its baleful influence . The great similarity between the provisions of the Kentucky Constitutions and that of the United States, will enable the advocates of this Legislative supremacy, in case they prevail over their State Constitution, to innovate on, and oppose the organization and independance of the Courts of the Union. It is true it may be thought too absurd for such measures to find their way beyond the limits of Kentucky: but we once thought Kentuckians could never have stooped to them.It may also be considered but far, that while I deny any knowledge on the part of the Judges, of my intention to address you on this subject; that I should disclose to you my situation, that you may have all the motives which govern myself as well as others: for which purpose I also send you my address to the people of Ky—By this, you will see, that I have for many years exercised the office of Clerk to that Court  the Judges whereof have  been legislated out of salary if not of office: and that in the wreck of things, I am also prostrated and debared of the proceeds of a valuable office at an advanced stage of life. A time which the decrepitude of age, the feebleness of my constitution coupled with great pecuniary losses & a large family make it the more desirable to retain: but which if it be not my just right to retain, I would silently acquiesce in my misfortunes, and abandon the pursuit of regaining. Born in obscurity, raised in , without family influence or the benefits of an Education, save what I have acquired from my own exertions, I have not been vain enough to aspire to any situation in life beyond the appointment of clerk aforesaid. A station which may have been more than equal to my merits, yet too obscure to attract the notice of the political world. Nor has my ambition carried me beyond the duties of my Office to attract the attention of any one. I therefore believe myself, and even my name, a stranger to you—Nor would any considerations other than what I have stated, together with the deep interest, personal as well as political (which I feel on this occasion have induced me to expose to you the humbleness of my condition and pretentions—But your state is the land of my nativity;—and while I ask of its’ illustrations Citizen  Counsel and advise, may I not hope that the mantle of charity will be extended by him to cover my many imperfections thus exposed?Should your leisure and inclination induce you to comply with my request: You will confer a favour on one who will be proud to acknowledge it—With due respect & Esteem I remain your Obt SertAchilles Snead